internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc corp 3-plr-108328-00 date date distributing controlled controlled sub sub sub sub sub sub sub sub sub sub sub sub sub sub llc sub llc sub sub sub sub sub sub sub sub sub aa bb cc dd ee ff gg hh ii jj kk ll mm nn oo business a business b business c financial advisor date a date b date c date d date e date f date g date h date i date j date k date l date m date n year a country x country y dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a partially completed transaction additional information was submitted in letters dated july september october november december date january and date the information submitted is summarized below summary of facts distributing is the common parent of a consolidated_group the stock of which is widely held and publicly traded distributing is primarily a holding_company that conducts a number of businesses through its wholly owned and majority-owned subsidiaries collectively the distributing group no five_percent_shareholder of distributing actively participates in the management of the distributing group all businesses conducted by distributing use the accrual_method of accounting all corporations described below are domestic corporations unless otherwise indicated prior to date a distributing wholly owned all of the stock of controlled approximately aa of controlled approximately bb of sub and approximately cc of sub distributing purchased less than percent of the controlled stock in taxable transactions within the last five years tainted_stock controlled owned all of the stock of sub sub owned all of the outstanding_stock of sub and sub a country x corporation sub owned all of the outstanding_stock of sub and approximately dd and ee of sub and sub respectively the remaining stock of sub and sub was held by the public sub owned all of the outstanding_stock of sub and sub the stock of sub was owned approximately ff by sub ff by sub and gg by sub sub owned all of the outstanding_stock of sub and sub distributing has various stock_option plans under which options to purchase shares of distributing and controlled common_stock may be granted to key employees directors and other service providers controlled also has various stock_option plans under which options to purchase controlled shares may be granted to key employees directors and others of controlled these plans permit the grant of a variety of stock and stock-based awards the option recipients and the terms of the options granted under these plans vary however nonqualified options are generally granted at fair_market_value and incentive stock_options must be granted at not less than the fair_market_value of the underlying stock on the date of grant compensatory_option distributing’s business a is primarily operated through sub its business b is operated primarily through controlled and its affiliates and its business c is operated through controlled and its affiliates we have received financial information indicating that each of businesses a b and c has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years management problems have resulted from business a business b and business c all being conducted within a single consolidated_group additionally controlled and controlled wish to raise additional capital distributing’s financial advisor has concluded that a spin-off of controlled and controlled followed by an initial_public_offering of controlled and controlled stock would be the most efficient way to solve the management problems and raise capital furthermore more money will be raised in the ipos if controlled and controlled are independent companies proposed transaction to solve the management problems and accomplish the separation distributing has proposed the following transaction some of the steps of which have been completed i ii iii iv v vi on date a and date b respectively sub and sub merged with and into sub in complete_liquidation the sub liquidation and the sub liquidation respectively on date c sub merged a newly created subsidiary acquisition sub with and into sub with sub surviving the public shareholders of sub received cash in exchange for the sub shares the sub merger on date d a tender offer was closed whereby distributing transferred to the public shareholders of sub distributing stock in exchange for sub shares the sub tender offer as a result of the sub tender offer distributing owned hh of the outstanding sub stock on date d a tender offer was closed whereby distributing transferred to the public shareholders of sub distributing stock in exchange for sub shares the sub tender offer as a result of the sub tender offer distributing owned hh of the outstanding_stock of sub on date e subsequent to the sub tender offer sub merged with and into distributing in exchange for distributing stock sub merger on date e subsequent to the sub tender offer sub merged with and into distributing in exchange for distributing stock the sub liquidation vii on date f sub merged into distributing in complete_liquidation the sub liquidation viii distributing will form an llc sub llc all of the interests of which will be owned by distributing the sub llc will be treated as a disregarded_entity for federal_income_tax purposes under sec_301_7701-3 of the income_tax regulations distributing will merge its wholly owned subsidiaries sub and sub with and into the sub llc the sub liquidation and the sub liquidation respectively ix x xi sub will merge with and into controlled in complete_liquidation the sub liquidation on date g distributing formed an llc sub llc all of the interests of which were issued to distributing sub llc will be treated as a disregarded_entity for federal_income_tax purposes under sec_301_7701-3 distributing merged its wholly owned subsidiary sub with and into sub llc the sub liquidation on date g sub llc distributed all of the stock it held in the following corporations that are engaged in business a to distributing i sub ii sub and iii sub the sub llc transfer xii on date h distributing contributed assets previously held by sub and related to business b including the stock of sub and its interest in sub llc to controlled and controlled assumed related liabilities the contribution xiii distributing will distribute all of the stock it owns in controlled and controlled at least percent by vote and value pro_rata to its shareholders the distributions immediately prior to the distributions controlled will increase the number of outstanding shares of common_stock to a number which will be determined at the date_of_issuance based upon then existing market conditions and valuations and controlled will engage in a reverse_stock_split distributing compensatory options that are now held by controlled and controlled employees will be exchanged for controlled and controlled compensatory options respectively that are subject_to restrictions and conditions substantially_similar to those to which the distributing compensatory options are subject xiv within one year of the completion of the distributions each of controlled and controlled will issue ii of its stock to the public representations the taxpayer has made the following representations liquidation representations sub liquidation a b c d e f g h i j k sub on the date of adoption of the plan of complete_liquidation and at all times until the final liquidating_distribution was completed was the owner of at least percent of the single outstanding class of stock of sub no shares of sub stock were redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub distributions from sub pursuant to the plan of complete_liquidation were made within a single taxable_year of sub as soon as the first liquidating_distribution was made sub ceased to be a going concern and its activities were limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders sub retained no assets following the final liquidating_distribution sub did not acquire assets in any nontaxable transactions at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation no assets of sub were disposed of by sub except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to adoption of the plan of complete_liquidation the sub liquidation was not preceded by nor will be followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent of the value of the stock of the recipient corporation for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to the adoption of the liquidation plan no assets of sub were distributed in_kind transferred or sold to sub except for transactions occurring in the ordinary course of business and transactions occurring more than three years prior to adoption of the liquidation plan sub did not hold at the time of the liquidation any assets representing earned but unreported income the fair_market_value of the assets of sub exceeded its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the liquidating_distribution was made l on the date of the sub liquidation there will be no intercorporate debt existing between sub and sub and none has been canceled forgiven or discounted except for an intercompany account balance and transactions that occurred more than three years prior to the date of adoption of the liquidation plan m the fair_market_value of the property received by sub in satisfaction of the indebtedness of sub owed to sub equals sub 2’s basis in the indebtedness sub liquidation n o p q r s t u sub on the date of adoption of the plan of complete_liquidation and at all times until the final liquidating_distribution was completed was the owner of at least percent of the single outstanding class of stock of sub no shares of sub stock were redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub distributions from sub pursuant to the plan of complete_liquidation were made within a single taxable_year of sub as soon as the first liquidating_distribution was made sub ceased to be a going concern and its activities were limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders sub retained no assets following the final liquidating_distribution sub did not acquire assets in any nontaxable transactions at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation no assets of sub have been disposed of by sub except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to adoption of the plan of complete_liquidation the sub liquidation was not preceded by nor will be followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent of the value of the stock of the recipient corporation for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 v w x y z prior to the adoption of the liquidation plan no assets of sub were distributed in_kind transferred or sold to sub except for transactions occurring in the ordinary course of business and transactions occurring more than three years prior to adoption of the liquidation plan sub did not hold at the time of the liquidation any assets representing earned but unreported income the fair_market_value of the assets of sub exceeded its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the liquidating_distribution was made on the date of the sub liquidation no intercorporate debt existed between sub and sub and none was canceled forgiven or discounted except for an intercompany account balance and transactions that occurred more than three years prior to the date of adoption of the liquidation plan the fair_market_value of the property received by sub in satisfaction of the indebtedness of sub owed to sub equals sub 2’s basis in the indebtedness sub liquidation 2a distributing on the date of adoption of the plan of complete_liquidation and at all times until the final liquidating_distribution was completed was the owner of at least percent of the single outstanding class of stock of sub 2b no shares of sub were redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub except for the repurchase of jj shares 2c distributions from sub to distributing pursuant to the plan of complete_liquidation were made within a single taxable_year of sub 2d as soon as the first liquidating_distribution was made sub ceased to be a going concern and its activities were limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders 2e sub retained no assets following the final liquidating_distribution 2f sub did not acquire assets in any nontaxable transactions at any time except for i acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation ii the date i acquisition of kk shares of sub in exchange for sub and iii the date j acquisition of ll shares of sub in exchange for sub and sub 2g other than as described below no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to adoption of the plan of complete_liquidation date k sub contributed certain assets to sub for stock in a tax-free sec_351 exchange date l sub acquired sub from sub for stock and the assumption of debt 2h the sub liquidation will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent of the value of the stock of the recipient corporation for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 2i prior to the adoption of the liquidation plan no assets of sub were distributed in_kind transferred or sold to distributing except for transactions occurring in the ordinary course of business and transactions occurring more than three years prior to adoption of the liquidation plan 2j sub did not hold at the time of the liquidation any assets representing earned but unreported income 2k the fair_market_value of the assets of sub exceeded its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the liquidating_distribution was made 2l on the date of the sub liquidation there was no intercorporate debt existing between sub and distributing and none had canceled forgiven or discounted except for an intercompany account balance and transactions that occurred more than three years prior to the date of adoption of the liquidation plan 2m the fair_market_value of the property received by distributing in satisfaction of the indebtedness of sub owed to distributing equals distributing’s basis in the indebtedness sub liquidation 2n distributing on the date of adoption of the plan of complete_liquidation and at all times until the final liquidating_distribution was completed was the owner of at least percent of the single outstanding class of stock of sub 2o no shares of sub stock were redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub except for the repurchase of mm shares 2p distributions from sub pursuant to the plan of complete_liquidation were made within a single taxable_year of sub 2q as soon as the first liquidating_distribution was made sub ceased to be a going concern and its activities were limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders 2r sub retained no assets following the final liquidating_distribution 2s sub did not acquire assets in any nontaxable transactions at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation 2t no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to adoption of the plan of complete_liquidation 2u the sub liquidation was not preceded by nor will be followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent of the value of the stock of the recipient corporation for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 2v prior to the adoption of the liquidation plan no assets of sub were distributed in_kind transferred or sold to distributing except for transactions occurring in the ordinary course of business and transactions occurring more than three years prior to adoption of the liquidation plan 2w sub did not hold at the time of the liquidation any assets representing earned but unreported income 2x the fair_market_value of the assets of sub exceeded its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the liquidating_distribution was made 2y on the date of the sub liquidation there was no intercorporate debt existing between distributing and sub and none has been canceled forgiven or discounted except for an intercompany account balance transactions that occurred more than three years prior to the date of adoption of the liquidation plan and dollar_figurenn sub oo percent debentures owned by distributing that matured on date m 2z the fair_market_value of the property received by distributing in satisfaction of the indebtedness of sub owed to distributing equals distributing’s basis in the indebtedness sub liquidation 3a distributing on the date of adoption of the plan of complete_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of stock of sub 3b no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub 3c distributions from sub to sub llc pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub 3d as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders 3e sub will retain no assets following the final liquidating_distribution 3f sub will not have acquired assets in any nontaxable transactions at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation 3g no assets of sub have been or will be disposed of by either sub sub llc or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to adoption of the plan of complete_liquidation 3h the sub liquidation will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent of the value of the stock of the recipient corporation for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to the adoption of the liquidation plan no assets of sub will have been distributed in_kind transferred or sold to sub llc or distributing except for transactions occurring in the ordinary course of business and transactions occurring more than three years prior to adoption of the liquidation plan sub does not hold and will not hold at the time of the liquidation any assets representing earned but unreported income the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the liquidating_distribution is made on the date of the sub liquidation there will be no intercorporate debt existing between distributing or sub llc and sub and none has been canceled forgiven or discounted except for an intercompany account balance and transactions that occurred more than three years prior to the date of adoption of the liquidation plan 3i 3j 3k 3l 3m the fair_market_value of the property received by distributing in satisfaction of the indebtedness of sub owed to distributing equals distributing’s basis in the indebtedness sub liquidation 3n distributing on the date of adoption of the plan of complete_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of stock of sub 3o no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub 3p distributions from sub to sub llc pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub 3q as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders 3r sub will retain no assets following the final liquidating_distribution 3s sub will not have acquired assets in any nontaxable transactions at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation 3t no assets of sub have been or will be disposed of by either sub sub llc or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to adoption of the plan of complete_liquidation 3u the sub liquidation will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent of the value of the stock of the recipient corporation for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 3v prior to the adoption of the liquidation plan no assets of sub will have been distributed in_kind transferred or sold to sub llc or distributing except for transactions occurring in the ordinary course of business and transactions occurring more than three years prior to adoption of the liquidation plan 3w sub does not hold and will not hold at the time of the liquidation any assets representing earned but unreported income 3x the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the liquidating_distribution is made 3y on the date of the sub liquidation there will be no intercorporate debt existing between distributing or sub llc and sub and none has been canceled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the liquidation plan 3z the fair_market_value of the property received by distributing in satisfaction of the indebtedness of sub owed to distributing equals distributing’s basis in the indebtedness sub liquidation 4a controlled on the date of adoption of the plan of complete_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of stock of sub 4b no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub 4c distributions from sub to controlled pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub 4d as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders 4e sub will retain no assets following the final liquidating_distribution 4f sub will not have acquired assets in any nontaxable transactions at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation 4g no assets of sub have been or will be disposed of by either sub or controlled except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to adoption of the plan of complete_liquidation 4h the sub liquidation will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent of the value of the stock of the recipient corporation for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 4i 4j 4k prior to the adoption of the liquidation plan no assets of sub will have been distributed in_kind transferred or sold to controlled except for transactions occurring in the ordinary course of business and transactions occurring more than three years prior to adoption of the liquidation plan sub does not hold and will not hold at the time of the liquidation any assets representing earned but unreported income the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the liquidating_distribution is made 4l on the date of the sub liquidation there will be no intercorporate debt existing between controlled and sub and none has been canceled forgiven or discounted except for an intercompany account balance and transactions that occurred more than three years prior to the date of adoption of the liquidation plan 4m the fair_market_value of the property received by controlled in satisfaction of the indebtedness of sub owed to controlled equals controlled 1’s basis in the indebtedness sub liquidation 4n distributing on the date of adoption of the plan of complete_liquidation and at all times until the final liquidating_distribution was completed was the owner of at least percent of the single outstanding class of stock of sub 4o no shares of sub stock were redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub 4p distributions from sub to sub llc pursuant to the plan of complete_liquidation were made within a single taxable_year of sub 4q as soon as the first liquidating_distribution was made sub ceased to be a going concern and its activities were limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders 4r sub retained no assets following the final liquidating_distribution 4s sub did not acquire assets in any nontaxable transactions at any time except for i acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation ii the contributions of the stock of sub sub and sub in year a and iii the contribution of the stock of sub on date n 4t no assets of sub were or will be disposed of by either sub sub llc or distributing except for dispositions in the ordinary course of business dispositions occurring more than three years prior to adoption of the plan of complete_liquidation or as described in steps xi xii and xiii 4u the sub liquidation was not preceded nor will be followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent of the value of the stock of the recipient corporation except as detailed above certain assets of sub will be transferred to controlled for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 4v prior to the adoption of the liquidation plan no assets of sub were distributed in_kind transferred or sold to sub llc or distributing except for transactions occurring in the ordinary course of business and transactions occurring more than three years prior to adoption of the liquidation plan 4w sub did not hold at the time of the liquidation any assets representing earned but unreported income 4x the fair_market_value of the assets of sub exceeded its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the liquidating_distribution was made 4y on the date of the sub liquidation there was no intercorporate debt existing between distributing or sub llc and sub and none has been canceled forgiven or discounted except for an intercompany account balance and transactions that occurred more than three years prior to the date of adoption of the liquidation plan 4z the fair_market_value of the property received by distributing in satisfaction of the indebtedness of sub owed to distributing equals distributing’s basis in the indebtedness the following representations apply to the liquidations of sub sub3 sub sub sub sub sub and sub 5a no corporation which is receiving the assets of a liquidating corporation is exempt from tax under sec_501 or any other provision of the code 5b all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the above liquidations have been fully disclosed contribution and distributions representations 5c any indebtedness owed by controlled or controlled to distributing or any other related_party after the distributions will not constitute stock_or_securities for federal_income_tax purposes distributing will continue to guarantee controlled public debentures after the distributions this guarantee will not constitute stock_or_securities 5d no part of the consideration distributed by distributing is being received by a shareholder as a creditor employee or in any capacity other than as a shareholder of distributing 5e the five years of financial information submitted on behalf of sub sub sub and controlled are representative of each corporation’s present operations and with regard to each corporation there has not been any substantial operational changes since the date of the last financial statement submitted 5f immediately after the distributions the gross assets of distributing controlled and controlled used in their respective active trades_or_businesses as defined in sec_355 will have a fair_market_value equal to at least percent of the value of the total fair_market_value of the gross assets of distributing controlled and controlled respectively 5g following the distributions distributing controlled and controlled will each continue the active_conduct of its business independently and with its separate employees 5h the distributions are carried out for the following corporate business purposes to solve management problems and raise additional capital the distributions are motivated in whole or substantial part by these corporate business purposes 5i 5j 5k there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing controlled or controlled after the transaction there is no plan or intention by distributing controlled or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing controlled or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business and except that distributing controlled and controlled may liquidate or merge wholly owned subsidiaries in order to simplify the corporate structure 5l the total adjusted_basis and the fair_market_value of the assets contributed to controlled in the contribution each equals or exceeds the sum of any liabilities assumed by controlled 5m the liabilities assumed by controlled in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred 5n no intercorporate debt will exist between distributing or any related_party on the one hand and controlled or controlled or any related_party on the other hand at the time of or after the distributions except for the continued guarantee by distributing of the controlled public debentures and continued guarantee by distributing of the controlled redemption rights 5o immediately before the distributions items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany regulations further there will be no excess_loss_account in respect of any stock of distributing controlled controlled or any direct or indirect subsidiary thereof immediately before the distributions 5p payments made in connection with all continuing transactions between distributing or any related_party on the one hand and controlled controlled or any related_party on the other hand will be for fair_market_value and based on terms and conditions arrived at by the parties bargaining at arm’s-length 5q payments made in connection with all continuing transactions between controlled or any related_party on the one hand and controlled or any related_party on the other hand will be for fair_market_value and based on terms and conditions arrived at by the parties bargaining at arm’s-length 5r 5s 5t no two parties to the proposed transaction are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the distributions no person will hold disqualified_stock as defined in sec_355 in either distributing controlled or controlled possessing percent or more of the total combined voting power or value of the outstanding distributing controlled or controlled stock the distributions are not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock or at least percent of the total value of shares of all classes of stock of either distributing controlled or controlled for purposes of this representation stock acquired upon exercise of compensatory options in distributing controlled or controlled will not be treated as acquired as part of a plan or series of related transactions of which the distribution is a part 5u the compensatory options will contain customary terms and conditions will be granted in_connection_with_the_performance_of_services for distributing controlled controlled or a person related to the grantor under sec_355 will not be excessive by reference to the services performed and immediately after the distributions and within six months thereafter i will not be transferable within the meaning of sec_1_83-3 and ii will not have a readily_ascertainable_fair_market_value as defined in sec_1_83-7 rulings as follows based solely on the information submitted and representations made it is held with respect to the sub liquidation we hold that the sub liquidation qualifies as a distribution by sub to sub in complete_liquidation of sub under sec_332 and sec_1_332-2 no income gain_or_loss was recognized by sub on receiving the assets and liabilities of sub in the sub liquidation sec_332 no income gain_or_loss was recognized by sub on the sub liquidation sec_336 sec_337 and sec_337 the basis sub has in each asset received from sub as a result of the sub liquidation equals the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 the holding_period sub has in each asset received from sub as a result of the sub liquidation includes the period during which that asset was held by sub sec_1223 sub succeeds to and takes into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 sec_1_381_a_-1 sub succeeds to and takes into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 sec_1_381_c_2_-1 any deficit in the earnings_and_profits of sub or sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 notwithstanding the above to the extent that sub 9's earnings_and_profits are reflected in sub 2's earnings_and_profits the sub earnings_and_profits to which sub succeeds must be adjusted to prevent duplication sec_1_1502-33 with respect to the sub liquidation we hold that the sub liquidation qualifies as a distribution by sub to sub in complete_liquidation of sub under sec_332 and sec_1_332-2 no income gain_or_loss was recognized by sub on receiving the assets and liabilities of sub in the sub liquidation sec_332 no income gain_or_loss was recognized by sub on the sub liquidation sec_336 sec_337 and sec_337 the basis sub has in each asset received from sub as a result of the sub liquidation equals the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 the holding_period sub has in each asset received from sub as a result of the sub liquidation includes the period during which that asset was held by sub sec_1223 sub succeeds to and takes into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 sec_1_381_a_-1 sub succeeds to and takes into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 sec_1_381_c_2_-1 any deficit in the earnings_and_profits of sub or sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 notwithstanding the above to the extent that sub 10's earnings_and_profits are reflected in sub 2's earnings_and_profits the sub earnings_and_profits to which sub succeeds must be adjusted to prevent duplication sec_1_1502-33 with respect to the sub liquidation we hold that the sub liquidation qualifies as a distribution by sub to distributing in complete_liquidation of sub under sec_332 and sec_1_332-2 no income gain_or_loss was recognized by distributing on receiving the assets and liabilities of sub in the sub liquidation sec_332 no income gain_or_loss was recognized by sub on the sub liquidation sec_336 sec_337 and sec_337 the basis distributing has in each asset received from sub as a result of the sub liquidation equals the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 the holding_period distributing has in each asset received from sub as a result of the sub liquidation includes the period during which that asset was held by sub sec_1223 distributing succeeds to and takes into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 sec_1_381_a_-1 distributing succeeds to and takes into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 sec_1_381_c_2_-1 any deficit in the earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 notwithstanding the above to the extent that sub 2's earnings_and_profits are reflected in distributing's earnings_and_profits the sub earnings_and_profits to which distributing succeeds must be adjusted to prevent duplication sec_1_1502-33 with respect to the sub liquidation we hold that the sub liquidation qualifies as a distribution by sub to distributing in complete_liquidation of sub under sec_332 and sec_1_332-2 no income gain_or_loss was recognized by distributing on receiving the assets and liabilities of sub in the sub liquidation sec_332 no income gain_or_loss was recognized by sub on the sub liquidation sec_336 sec_337 and sec_337 the basis distributing has in each asset received from sub as a result of the sub liquidation equals the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 the holding_period distributing has in each asset received from sub as a result of the sub liquidation includes the period during which that asset was held by sub sec_1223 distributing succeeds to and takes into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 sec_1_381_a_-1 distributing succeeds to and takes into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 sec_1_381_c_2_-1 any deficit in the earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 notwithstanding the above to the extent that sub 11's earnings_and_profits are reflected in distributing's earnings_and_profits the sub earnings_and_profits to which distributing succeeds must be adjusted to prevent duplication sec_1_1502-33 with respect to the sub liquidation we hold that for federal_income_tax purposes the merger of sub into sub llc ie the sub liquidation will be treated as a distribution by sub to distributing in complete_liquidation of sub qualifying as a complete_liquidation under sec_332 and sec_1_332-2 no income gain_or_loss was recognized by distributing on receiving the assets and liabilities of sub in the sub liquidation sec_332 no income gain_or_loss was recognized by sub on the sub liquidation sec_336 sec_337 and sec_337 the basis distributing has in each asset received from sub as a result of the sub liquidation equals the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 the holding_period distributing has in each asset received from sub as a result of the sub liquidation includes the period during which that asset was held by sub sec_1223 distributing succeeds to and takes into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 sec_1_381_a_-1 distributing succeeds to and takes into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 sec_1_381_c_2_-1 any deficit in the earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 notwithstanding the above to the extent that sub 12's earnings_and_profits are reflected in distributing's earnings_and_profits the sub earnings_and_profits to which distributing succeeds must be adjusted to prevent duplication sec_1_1502-33 with respect to the sub liquidation we hold that for federal_income_tax purposes the merger of sub into sub llc ie the sub liquidation will be treated as a distribution by sub to distributing in complete_liquidation of sub qualifying as a complete_liquidation under sec_332 and sec_1_332-2 no income gain_or_loss was recognized by distributing on receiving the assets and liabilities of sub in the sub liquidation sec_332 no income gain_or_loss was recognized by sub on the sub liquidation sec_336 sec_337 and sec_337 the basis distributing has in each asset received from sub as a result of the sub liquidation equals the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 the holding_period distributing has in each asset received from sub as a result of the sub liquidation includes the period during which that asset was held by sub sec_1223 distributing succeeds to and takes into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 sec_1_381_a_-1 distributing succeeds to and takes into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 sec_1_381_c_2_-1 any deficit in the earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 notwithstanding the above to the extent that sub 13's earnings_and_profits are reflected in distributing's earnings_and_profits the sub earnings_and_profits to which distributing succeeds must be adjusted to prevent duplication sec_1_1502-33 with respect to the sub liquidation we hold that the sub liquidation qualifies as a distribution by sub to controlled in complete_liquidation of sub under sec_332 and sec_1_332-2 no income gain_or_loss was recognized by controlled on receiving the assets and liabilities of sub in the sub liquidation sec_332 no income gain_or_loss was recognized by sub on the distribution of its assets and liabilities to controlled sec_336 sec_337 and sec_337 the basis controlled has in each asset received from sub as a result of the sub liquidation equals the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 the holding_period controlled has in each asset received from sub as a result of the sub liquidation includes the period during which that asset was held by sub sec_1223 controlled succeeds to and takes into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 sec_1_381_a_-1 controlled succeeds to and takes into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 sec_1_381_c_2_-1 any deficit in the earnings_and_profits of sub or controlled will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 notwithstanding the above to the extent that sub 3's earnings_and_profits are reflected in controlled 1's earnings_and_profits the sub earnings_and_profits to which controlled succeeds must be adjusted to prevent duplication sec_1_1502-33 with respect to the sub liquidation we hold that for federal_income_tax purposes the merger of sub into sub llc ie the sub liquidation will be treated as a distribution by sub to distributing in complete_liquidation of sub qualifying as a complete_liquidation under sec_332 and sec_1_332-2 no income gain_or_loss was recognized by distributing on receiving the assets and liabilities of sub in the sub liquidation sec_332 no income gain_or_loss was recognized by sub on the sub liquidation sec_336 sec_337 and sec_337 the basis distributing has in each asset received from sub as a result of the sub liquidation equals the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 the holding_period distributing has in each asset received from sub as a result of the sub liquidation includes the period during which that asset was held by sub sec_1223 distributing succeeds to and takes into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 sec_1_381_a_-1 distributing succeeds to and takes into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 sec_1_381_c_2_-1 any deficit in the earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 notwithstanding the above to the extent that sub 4's earnings_and_profits are reflected in distributing's earnings_and_profits the sub earnings_and_profits to which distributing succeeds must be adjusted to prevent duplication sec_1_1502-33 with respect to the contribution and distributions we hold that the contribution by distributing to controlled followed by the distribution of the controlled stock to distributing’s shareholders will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing in the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the deemed issuance of stock in connection with contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the holding_period of that asset in the hands of distributing sec_1223 distributing will recognize no gain_or_loss on its distribution of the controlled stock to the distributing shareholders sec_361 the distributing shareholders will recognize no gain_or_loss and no amount will be includible in their income upon the receipt of the controlled stock sec_355 the holding_period of the controlled common_stock received by the distributing shareholders will include the holding_period of the distributing common_stock on which the distribution will be made provided such stock is held as a capital_asset on the date of the distribution sec_1223 no gain_or_loss will be recognized to distributing upon the distribution of its controlled stock as described above but only to the extent that such stock is not tainted_stock sec_355 because the tainted_stock does not constitute qualified_property within the meaning of sec_355 gain but not loss shall be recognized to distributing as if it sold the tainted_stock to its shareholders at its fair market on the date of distribution sec_355 the distributing shareholders will recognize no gain_or_loss and no amount will be includible in their income upon the receipt of the controlled stock which does not represent tainted_stock sec_355 to the extent that distributing shareholders receive tainted_stock that distribution will be treated as a distribution_of_property to which the rules of sec_301 other than sec_301 and sec_301 apply sec_355 sec_356 and sec_1_356-2 as to each controlled shareholder the part of the tainted_stock distribution treated under sec_301 as a dividend within the meaning of sec_316 will be includible in the gross_income of that controlled shareholder sec_301 pursuant to sec_301 the part of the tainted_stock distribution not treated as a dividend will be applied against and reduce the adjusted_basis of each shareholder's distributing common_stock the part of the tainted_stock distribution that is not a dividend to the extent that it exceeds the adjusted_basis of distributing common_stock held by such shareholders will be treated as gain from the sale_or_exchange of property sec_301 the basis of the tainted_stock in the hands of the controlled shareholders after the distribution will in each instance be the fair_market_value of such stock on the date of distribution sec_358 the aggregate basis of the distributing controlled and controlled stock except for tainted_stock in the hands of each distributing shareholder after the controlled and controlled distributions will equal the aggregate adjusted_basis of the distributing stock held immediately before the distribution but after any reduction under sec_301 allocated in proportion to the fair_market_value of all three corporations under sec_1_358-2 sec_358 b and c the holding_period of the controlled common_stock except for tainted_stock received by the distributing shareholders will include the holding_period of the distributing common_stock on which the distribution will be made provided such stock is held as a capital_asset on the date of the distribution sec_1223 the holding_period of the tainted_stock will commence as of the day after the date of distribution proper allocation of earnings_and_profits between distributing controlled and controlled will be made under sec_1_312-10 and sec_1_1502-33 the issuance or exercise of a compensatory_option is not an acquisition pursuant to a plan or series of related transactions under sec_355 we express no opinion about the tax treatment of the sub or sub merger additionally we express no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in the ruling see dollar_figure of revproc_2001_1 2001_1_irb_1 however when the criteria in dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances each affected taxpayer must attach a copy of this letter to the taxpayer's federal_income_tax return for the tax_year in which the transaction covered by this ruling letter is consummated we have sent copies of this letter to the authorized representatives designated on the power_of_attorney on file in this office sincerely yours associate chief_counsel corporate by senior technician reviewer branch
